MEMORANDUM **
Rusley Robinson, Jr., a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violation of his right to a speedy trial. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and affirm.
We affirm the district court’s dismissal of Robinson’s claims against defendants Henderson, Robison, Arthur, Shockley, Mock, Toney, Felix, Wasiczko, Brown, Ing-man, Hollows, Levi, Fletcher, Beezer, Leavy, Brown, Herndon, Moulds, and Bur-rell as duplicative of a prior action in district court. See Sherman v. United States, 801 F.2d 1133, 1135 (9th Cir.1986) (per curiam).
We affirm the district court’s dismissal of Robinson’s claims against Damrell, Drozd, Farris, Canby, Pregerson, Fernandez, Wardlaw, and Kozinski as barred by judicial immunity. See Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir.1996).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.